               Case 18-12615-KG            Doc 1-1   Filed 11/14/18   Page 1 of 8




21st Services, LLC 
333 South Seventh Street 
Suite 300 
Minneapolis, MN 55402 

AMS Limited 
The Continental Building 
25 Church Street, 2nd Floor 
Hamilton Hm12 
Bermuda 

Anthony Mitchell 
2063 Sunderland Ave. 
Wellington, FL 33414 

Arthur Cox 
Ten Earlsfort Terrace 
Dublin 2 
D02 T380 
Ireland 

CAFICO 
Grand Canal House 
1 Upper Grand Canal Street Upper Dublin 4 
D04 Y7R5 
Ireland 

CAFICO International 
2nd Flr Palmerston House, Fenian Street 
Dublin 
D02 WD37 
Ireland 

Capitol Corporate Services Inc 
PO BOX 1831 
Austin, TX 78767 

CLMG Corp. 
7195 Dallas Parkway 
Attn:  James Erwin 
Plano, TX 75024 

CLMG Corp. 
As Administrative Agent 
7195 Dallas Parkway 
Plano, TX 75024 
               Case 18-12615-KG             Doc 1-1   Filed 11/14/18   Page 2 of 8



Conyers Dill & Pearman 
Clarendon House 
2 Church Street 
Hamilton Hm11 
Bermuda 

CSC Trust Company of Delaware 
2711 Centerville Road 
Suite 400 
Wilmington, DE 19808 

Curtis, Mallet‐Prevost, Colt & Mosle LLP 
P.O. Box. 27930 
New York, NY 10087‐7930 

Daniel Coker Horton & Bell 
4400 Old Canton Road 
Suite 400 
Jackson, MS 39215‐1084 

David Thompson 
Moat House 
11 Fort Hamilton Drive 
Pembroke HM19 
Bermuda 

Delaware Trust Company 
251 Little Falls Drive 
Attn: Michelle Dreyer 
Wilmington, DE 19808 

District Director 
Attn:  Insolvency 
Internal Revenue Service 
31 Hopkins Plaza, Room 1150 
Wilmington, DE  19801 

DLA Piper LLP 
6225 Smith Avenue 
Baltimore, MD 21209‐3600 

Eileen Mulholland 
2nd Flr. Palmerston House, Fenian Street 
Dublin 2 
D02 WD37 
Ireland 

Ellen W. Slights, Esq. 
United States Attorney s Office 


                                                  2
               Case 18-12615-KG         Doc 1-1   Filed 11/14/18   Page 3 of 8



District of Delaware 
1007 N. Orange Street, Suite 700 
Newark, DE  19711‐5445 

Emergent Capital, Inc. 
5355 Town Center Road #71 
Attn: Office of General Counsel 
Boca Raton, FL 33486 

Grant Thornton 
24‐26 City Quay 
Dublin 2 
D01 NY19 
Ireland 

Hodre Group Limited 
19 Queen Street 
Hamilton Hm11 
Bermuda 

Holland & Knight LLP 
PO Box 864084 
Orlando, FL 32886‐4084 

Houlihan Lokey 
10250 Constellation Blvd., 5th Floor 
Los Angeles, CA 90067 

Imperial Finance & Trading LLC 
701 Park of Commerce Blvd., Ste 301 
Attn: Office of General Counsel 
Boca Raton, FL 33487 

Imperial Finance & Trading LLC 
5355 Town Center Road #71 
Attn: Office of General Counsel 
Boca Raton, FL 33486 

Imperial Finance and Trading 
5355 Town Center Road 
Boca Raton, FL 33486 

Internal Revenue Service 
Attn: Insolvency 
1352 Marrows Road, 2nd Floor 
Philadelphia, PA  19114 




                                              3
               Case 18-12615-KG          Doc 1-1   Filed 11/14/18   Page 4 of 8



Internal Revenue Service 
P.O. BOX 21126 
New York, NY  10281‐1022 

Jason R. Sutherland 
46 Cambridge Road 
London SW11 4RR 
United Kingdon 

K&L Gates LLP 
600 N King Street 
Suite 901 
Wilmington, DE 19801 

Kasowitz Benson Torres LLP 
1633 Broadway 
New York, NY 10019 

Lagoon Court 
Lagoon Court Building 
PO Box CB 11148 
Old Town Sandyport 
Nassau, Bahamas 

Lamington Road Bermuda LTD 
The Continental Building 
25 Church Street 
Hamilton HMAX, BERMUDA  

Lamington Road Bermuda Ltd. 
c/o AMS Limited 
The Continental Building, 25 Church Street 
PO Box Hm265 
Hamilton HMAX Bermuda 

Lennox Paton 
3 Bayside Executive Park 
West Bay Street 
PO Box N‐4875 
Nassau, Bahamas 

Lewis & Ellis 
700 Central Expressway South 
Suite 550 
Allen TX 75013 

LexServ 
MLF LexServ, LP 
4350 East‐West Highway, Suite 905 


                                               4
               Case 18-12615-KG           Doc 1-1   Filed 11/14/18   Page 5 of 8



Attn: Nathan A. Evans, President & CEO 
Bethesda, MD 20814 

LexServ 
MLF LexServ, LP 
4350 East‐West Highway, Suite 905 
Attn:  Mario Coniglio, COO 
Bethesda, MD 20814 

Life Echo Consulting 
7401 Wiles Road 
Coral Springs, FL 33067 

LNV Corporation 
c/o CLMG Corp. 
7195 Dallas Parkway 
Attn:  James Erwin 
Plano, TX 75024 

Mark Schonfeld, Esq. 
Regional Director 
Securities & Exchange Commission 
3 World Financial Center, Suite 400 
Washington, DC  20554 

Markley Asset Portfolio, LLC 
5355 Town Center Road #71 
Attn: Office of General Counsel 
Boca Raton, FL 33486 

Matthew Berry, Esq. 
Office of General Counsel 
Federal Communications Commission 
445 12th Street, S.W. 
Washington, DC  20549 

Michael A. Berman, Esq. 
Securities & Exchange Commission 
Office of General Counsel‐Bankruptcy 
100 F Street, N.E. 
Washington, DC  20530‐0001 

Michael B. Mukasey, Esq. 
Office of the Attorney General 
U.S. Department of Justice 
950 Pennsylvania Avenue, N.W. 
Washington, DC  20005‐4026 




                                                5
               Case 18-12615-KG         Doc 1-1   Filed 11/14/18   Page 6 of 8



Miriam Martinez 
Emergent Capital, Inc. 
5355 Town Center Road #701 
Boca Raton, FL 33486 

MLF LEXSERV 
4350 East West Highway 
Suite 905 
Bethesda, MD 20814 

OLIPP IV, LLC 
5355 Town Center Road #71 
Attn: Office of General Counsel 
Boca Raton, FL 33486 

PricewaterhouseCoopers LLP 
PO Box 932011 
Atlanta, GA 31193‐2011 

Reed Smith LLP 
P.O. Box 10096 
Uniondale, NY 11555‐10096 

Rodney O'Rourke 
2nd Flr. Palmerston House, Fenian Street 
Dublin 2 
D02 WD37 
Ireland 

Rory O'Connell 
40 Colles Avenue 
Morristown, NJ 07960 

Secretary of State 
Division of Corporations 
Franchise Tax 
P.O. Box 7040 
Dover, DE  19903 

Secretary of Treasury 
P.O. Box 7040 
Washington, DC  20220 

Secretary of Treasury 
15th & Pennsylvania Avenue, N.W. 
Washington, DC 20005 

Sinead Treacy 
2nd Flr. Palmerston House, Fenian Street 


                                              6
               Case 18-12615-KG             Doc 1-1   Filed 11/14/18   Page 7 of 8



Dublin 2 
D02 WD37 
Ireland 

Strook & Strook & Lavan LLP 
180 Maiden Lane 
New York, NY 10038‐4982 

Waldman Trigoboff Hildebrandt & Calnan, P.A. 
100 N.E. Third Avenue 
Suite 780 
Fort Lauderdale, FL 33301 

Waller Lansden Dortch & Davis LLP 
511 Union Street 
Suite 2700 
Nashville,, TN 37219 

Waller Lansden Dortch & Davis LLP 
100 Congress Avenue 
Suite 1800 
Austin, TX 78701 

Weinberg Zareh Malkin Price LLP 
45 Rockefeller Plaza, 20th Floor 
New York, NY 10111 

White & Case LLP 
Thomas Lauria, Esq. 
1221 Avenue of the Americas 
New York, NY 10020‐1095 

Wilmington Trust, N.A., as Indenture Trustee 
300 Park Street 
Birmingham, MI 48009 

Wilmington Trust, National Association 
300 Park Street, Suite 390 
Attn: Capital Markets Insurance Services 
Birmingham, MI 48009 

Wilmington Trust, National Association 
300 Park Street 
Suite 300 
Birmingham, MI 48009 

Winston & Strawn LLP 
333 S Grand Ave. 
Los Angeles, CA 90071‐1543 


                                                  7
              Case 18-12615-KG          Doc 1-1   Filed 11/14/18   Page 8 of 8



Yolanda Kelley 
2nd Flr. Palmerston House, Fenian Street 
Dublin 2 
D02 WD37 
Ireland 




                                              8
